IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs December 7, 2010

     RONNIE BRADFIELD v. HENRY STEWARD, ACTING WARDEN

                 Appeal from the Circuit Court for Lauderdale County
                        No. 6374    Joe H. Walker, III, Judge


               No. W2010-01747-CCA-R3-HC - Filed January 27, 2011


The pro se petitioner, Ronnie Bradfield, appeals the Lauderdale County Circuit Court’s
summary dismissal of his petition for writ of habeas corpus. Following our review, we
affirm the summary dismissal of the petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which T HOMAS T. W OODALL and
J OHN E VERETT W ILLIAMS, JJ., joined.

Ronnie Bradfield, Henning, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; and Leslie E. Price, Assistant Attorney
General, for the appellee, State of Tennessee.

                                         OPINION

                        FACTS and PROCEDURAL HISTORY

       In 1993, the petitioner was convicted of three counts of attempted second degree
murder for having fired gunshots at Memphis police officers who were attempting to
apprehend him after he had made threatening telephone calls to the mayor’s office and to the
director of police. See State v. Ronnie Bradfield, No. 02C01-9306-CR-00112, 1995 WL
422787, at *1 (Tenn. Crim. App. July 19, 1995), perm. to appeal denied (Tenn. Sept. 3,
1996). As a bailiff was taking him into custody immediately following the sentencing
hearing in that case, the petitioner removed a pistol from his shoe and, during the ensuing
struggle, threatened the bailiff that he was “going to ‘shoot [his] ass.’” State v. Bradfield,
973 S.W.2d 937, 947-48 (Tenn. Crim. App. 1997). Consequently, the petitioner was later
additionally convicted of attempted first degree murder, being a felon in possession of a
firearm, and carrying a firearm during judicial proceedings. Id. at 941.

        The petitioner subsequently filed a post-conviction petition in the attempted second
degree murder cases, alleging ineffective assistance of counsel. The petition was denied, and
this court affirmed the judgment of the post-conviction court on appeal. Ronnie Bradfield
v. State, No. W1999-02344-CCA-R3-PC, 2001 WL 277950, at *1 (Tenn. Crim. App. Mar.
9, 2001). The petitioner then challenged both sets of convictions in a 2008 petition for writ
of habeas corpus, which was summarily dismissed by the habeas court. This court affirmed
the dismissal of the petition, and our supreme court denied the petitioner’s application for
permission to appeal. Ronnie Bradfield v. Tony Parker, Warden, No. W2008-02231-CCA-
R3-HC, 2009 WL 1634887, at *1 (Tenn. Crim. App. June 10, 2009), perm. to appeal denied
(Tenn. Oct. 26, 2009).

        On January 25, 2010, the petitioner filed the habeas corpus petition at issue in this
case, alleging that his Sixth Amendment right to confrontation was violated in both cases by
the admission of “affidavits, certificates, reports and statements” without the testimony of
the individuals who prepared the various reports or statements. On January 28, 2010, the
habeas court entered an order summarily dismissing the petition on the grounds that the
petitioner had failed to allege any facts that would result in void judgments. This appeal
followed.

                                        ANALYSIS

        Whether the petitioner is entitled to habeas corpus relief is a question of law.
Summers v. State, 212 S.W.3d 251, 255 (Tenn. 2007); Hart v. State, 21 S.W.3d 901, 903
(Tenn. 2000). As such, our review is de novo with no presumption of correctness given to
the trial court’s findings and conclusions. Id.

        We conclude that the habeas corpus court’s summary dismissal of the petition was
proper. It is well-established in Tennessee that the remedy provided by a writ of habeas
corpus is limited in scope and may only be invoked where the judgment is void or the
petitioner’s term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980
S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment is
“one that is facially invalid because the court did not have the statutory authority to render
such judgment.” Summers, 212 S.W.3d at 256 (citing Dykes v. Compton, 978 S.W.2d 528,
529 (Tenn. 1998)). A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322 (Tenn.
2000). Furthermore, when “a habeas corpus petition fails to establish that a judgment is void,
a trial court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at 260

                                             -2-
(citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)).

        The petitioner complains that the State’s submission to the court of “certificates and
affidavits” that dealt with ballistics evidence and the petitioner’s mental competency to stand
trial, without the testimony of the individuals who prepared those reports, violated his right
to confrontation as set forth in Melendez-Diaz v. Massachusetts, __ U.S. __, 129 S. Ct. 2527
(2009). However, as the State points out, such allegations, even if true, would at most result
in voidable, rather than void, judgments. See Kevin O. Hooks v. Steven Dotson, Warden,
No. W2009-02630-CCA-R3-HC, 2010 WL 2787694, at *2 (Tenn. Crim. App. July 15, 2010)
(noting that “allegations regarding . . . evidentiary rulings are claims that, if proven, would
render the challenged judgments voidable rather than void; therefore, they do not present
cognizable claims for habeas corpus relief”); James P. Hyde v. Howard Carlton, Warden, No.
E2003-00599-CCA-R3-PC, 2003 WL 21766620, at *2 (Tenn. Crim. App. July 31, 2003)
(holding that a petitioner’s allegation that his right to confrontation had been violated at trial
did not constitute a cognizable claim in a habeas corpus proceeding because even if true, it
would result in a voidable, rather than void, judgment). The petitioner has, therefore, failed
to meet his burden of showing that his judgments are void or his sentences expired.

                                       CONCLUSION

      We conclude that the petitioner’s allegations do not entitle him to habeas corpus relief.
Accordingly, we affirm the summary dismissal of his petition for writ of habeas corpus.


                                                     _________________________________
                                                     ALAN E. GLENN, JUDGE




                                               -3-